Citation Nr: 1516064	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a personal hearing before a Veterans Law Judge.  See the VA Form 9 dated September 2012.  However, in September 2014, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is likely related to his military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that likely was incurred as a result of disease or injury during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by § 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Here, the Veteran asserts that he has bilateral hearing loss, which is due to in-service noise exposure.  See, e.g., the notice of disagreement (NOD) dated March 2011.  Specifically, he maintains he sustained acoustic trauma when he was exposed to mechanized infantry noise, loud explosions from rockets and mortars, and an ammunition dump explosion while serving in the Battle of Okinawa.  See the VA examination reports dated November 2010 and March 2013; see also the Veteran's statement dated October 2010.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed bilateral hearing loss was incurred during his active duty service.

The Veteran's service treatment records are absent of any documentation of in-service complaints of, or treatment for, hearing loss.  As indicated above, the record demonstrates that the Veteran served on active duty from July 1944 to June 1946, with service in the United States Navy during World War II.  In support of his contentions of in-service noise exposure, the Veteran submitted a statement from Mr. B.H., who served with the Veteran in the Battle of Okinawa.  Mr. B.H. reported significant noise exposure due to "fighting and Kamikaze explosions."  In consideration of the assertions of Mr. B.H., as well as the nature of the Veteran's military service, the Board has no reason to dispute the Veteran's credible assertions of in-service noise exposure.  To this end, the Board finds that the Veteran's service was consistent with noise exposure from mechanized infantry weapons, as well as, rocket and mortar fire.

VA examination reports dated in November 2010 and March 2013 show diagnoses of sensorineural hearing loss in the right and left ears sufficient for VA compensation purposes.

A November 2010 VA examiner addressed the question of medical nexus.  Specifically, the examiner opined, "I cannot resolve this issue without resort[ing] to mere speculation."  The examiner explained that the Veteran's service records are negative for complaints of hearing loss.  Moreover, hearing loss was identified and treated more than fifty years after discharge.  The examiner continued, "[s]ervice files show only whispered voice testing, which is an unreliable assessment of hearing as it is not frequency specific and measures only gross speech reception."  The examiner further noted, "Veteran was employed for 36 years in an extremely high noise level as a steel worker."  The examiner therefore concluded, "[o]n available information, it is impossible to tell exact onset of loss or whether or not loss had an origin in service noise specifically.  Any opinion on relationship of current findings to service conditions would require speculation."

In his March 2011 NOD, the Veteran clarified that he did not work in a high noise environment for 36 years.  Rather, he was a supervisor in a steel mill for 36 years and, therefore, "spent very little time in a noisy environment."

In an August 2012 letter, Dr. K.D.B. noted the Veteran's report of noise exposure while in combat in Okinawa.  Dr. K.D.B. also recognized the Veteran's contention that he was near an ammunition dump explosion that occurred on Okinawa at that time.  She explained, "acoustic trauma and military noise exposure may cause a hearing loss in an individual."  She concluded, "[t]his exposure to noise while in the military service is as likely as not to have contributed to the process of [the Veteran's] hearing impairment."

The Veteran was afforded another VA examination in March 2013 at which time the examiner again determined that he could not resolve the issue of medical nexus without resorting to mere speculation.  In a VA medical addendum opinion dated April 2013, a reviewing examiner noted that the Veteran's July 1946 separation physical showed hearing within normal limits.  The examiner then stated, "[c]onsidering his employment in a noisy environment as a steel worker after his military service and negative military history for hearing loss, it cannot be determined without resorting to speculation as to the cause of his hearing loss."

Thus, there is conflicting medical evidence of record concerning the question of medical nexus between current disability and military service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With respect to the November 2010 and April 2013 VA medical opinions that determined that a medical nexus opinion could not be provided without resorting to mere speculation, the Board notes that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

Moreover, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, Dr. K.D.B. provided a positive medical nexus opinion concerning the question of bilateral hearing loss.  This opinion is supported by the evidence of the significant acoustic trauma sustained by the Veteran during his service in the Battle of Okinawa.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the bilateral hearing loss is a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107 (West 2014).
ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


